Exhibit Press Release China Valves Technology, Inc. Appoints New Chief Financial Officer KAIFENG, China, Sept. 22 /Xinhua-PRNewswire-FirstCall/ China Valves Technology, Inc. (OTC Bulletin Board: CVVT) ("China Valves" or the "Company"), a leading metal valve manufacturer with operations in the People's Republic of China ("PRC"), today announced that it named Ms. Veronica Jing Chen to be the Company's new Chief Financial Officer as of October 7, 2008. Ms. Chen will manage and enhance the Company's financial functions by implementing more extensive internal policies and controls and building a team of high caliber financial professionals. She will also be responsible for developing and implementing the Company's strategic plans for growth, which includes evaluating the profitability of investments, including corporate acquisitions, and new products. Ms. Chen replaces the Company's previous Chief Financial Officer, Mr.
